IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,096-01


EX PARTE JUAN MARTIN GARCIA





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 797602-A IN THE 185TH JUDICIAL
DISTRICT COURT OF HARRIS COUNTY


Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In February 2000, a jury convicted applicant of the offense of capital murder.  The jury
also answered the special issues submitted pursuant to Article 37.071 of the Texas Code of
Criminal Procedure in the favor of the State.  The trial court, accordingly, set punishment at
death.  This Court subsequently affirmed applicant's conviction and sentence on direct appeal. 
Garcia v. State, 57 S.W.3d 436 (Tex. Crim. App. 2001).
	In this writ application, applicant presents twenty-eight allegations in which he
challenges the validity of his conviction and the resulting sentence.  The trial judge entered
findings of fact and conclusions of law recommending that relief be denied.
 This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial court's recommendation and adopt the trial judge's findings and
conclusions with the following exception:  In Finding of Fact 53, this Court does not adopt that
portion of the finding that relates to the conclusiveness of the confession of error, vel non,
in Saldano v. State, 70 S.W.3d 873 (Tex. Crim. App. 2002), or its relevancy to Applicant's
claim.  Based upon these findings and conclusions and our own review of the record, relief is
denied.
	IT IS SO ORDERED THIS THE 26TH DAY OF SEPTEMBER, 2007.

Do Not Publish